DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, ‘an’ should be ‘a’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US Pub 2014/0085603 –cited by Applicant) in view of Tanaka (KR 20120022050 –cited by applicant).
Re claims 1, 12: Su discloses an electronic apparatus comprising:
a first mounting portion to which one of a plurality of optical heads is selectively mountable [0019, 0023, 0027; see the replaceable module 301 that is mounted to the bottom portion of module 302];
a second mounting portion to which an external apparatus is mountable [0024, Figure 3; see the portable processor/smartphone 304 that is mounted on the top portion of module 302];
a communicator, or communication interface, configured to communicate with the external apparatus mounted on the second mounting portion [0024; see the ‘wireless means’ and see the connection ports for communicating with computing device 304];
an optic with a light source configured to output light through the optical head mounted to the mounting portion, receive light which is reflected from a user's body through the optical head mounted to the first mounting portion, and transmit the received light to a camera of the external apparatus [0023; see the lens 303 and the optics behind the lens and the image plane comprising the optical module for transmitting the light and light signal to the external apparatus; also see the illumination light from a light source projected from optical window 303 and through the target with the image being relayed back through the optics onto an image plane, wherein the 
a controller configured to: obtain information from the light [0023, 0024, 0027; see the control buttons and features and control electronic circuits to generate the image information], and control the communicator to transmit the identification information to the external apparatus [0024; see the ‘wireless means’].
Su also disclose a corresponding method for controlling the electronic apparatus including mounting one of the plurality of optical heads to the mounting portion [0019, 0023, 0027; see the replaceable module 301 that is mounted to a mounting portion of module 302]; communicating with an external apparatus [0024; see the ‘wireless means’]; obtaining information from the mounted optical head and transmitting the information to the external apparatus [0023, 0024, 0027; see the control buttons and features and control electronic circuits to generate the image information]; receiving light reflected from a user’s body through the optical head mounted to the mounting portion [0023; see the lens 303 and the optics behind the lens and the image plane comprising the optical module for transmitting the light and light signal to the external apparatus]; and transmitting light reflected from a user's body and passed through the mounted optical head to the external apparatus [0024; see the ‘wireless means’ for transmitting the light signal].
Su discloses all features including that light from the light source is synchronized with the opening of shutters and that data exchange is performed with the external device wirelessly [0043, 0044; see the wireless means and the synching of the light source with shutter]. Su also discloses that the controller controls the light source based  the controller controls the pattern generator to apply the pattern to the output light [0030; see the brightness adjustment which changes a pattern of light that is applied to the target and is controlled by a controller of the apparatus].
Su does not disclose that the controller obtains identification information about the optical head mounted to the mounting portion based on one of the plurality of optical heads being mounted to the mounting portion, transmitting that information to the external apparatus, and controlling the optic to generate the output light having a pattern from the external apparatus based on a control signal that corresponds to the identification information. However, Tanaka teaches of an optical device wherein the lens is interchangeable and the control unit determines a mode by acquiring characteristics of the mounted lens and identifying it from another lens (Abstract and claim 2; see the interchangeable mounted lens that is identified). Tanaka also teaches that a shutter is used for adjusting the incident time of incident light from the lens and that the identification of the mounted lens is used to determine an appropriate shutter speed [0034, 0048; see the shutter that adjusts the incident light, which is based on the identification of the lens], which corresponds to a controlling of the optic to output light based on the control signal corresponding to the lens identification. It would have been obvious to the skilled artisan to modify Su, to identify the mounted lens as taught by Tanaka and to control the optic from a signal from the external apparatus, in order to facilitate the operability of the electronic apparatus by identifying which optical head is 
Re claims 2, 13: Su discloses the controller performs communication pairing with the external apparatus though the communicator when the electronic apparatus and the external apparatus are close to each other within a preset range, and transmits the information of the optical head mounted to the mounting portion to the external apparatus through the communicator when the communication pairing is completed [0021; see the wifi or Bluetooth which is known to perform communication pairing when modules are within a close range for wireless communication. As above, Su does not disclose identification information, but Tanaka is used to teach acquiring lens identification information (Abstract and claim 2, see the interchangeable lens and identifying it from another lens). It would have been obvious to the skilled artisan to modify Su, to transmit the identification information as taught by Tanaka, in order to facilitate the operability of the electronic apparatus by identifying which optical head is being used.
Re claims 3, 14: Su discloses a display, wherein the controller controls the display to display information about a current state of the electronic apparatus [0024; see the display 305 and a displayed current state such as a display of live imaging, which indicates a live imaging current state].
Re claims 4, 15: Su discloses the information about the current state of the electronic apparatus comprises at least one of information about whether the electronic apparatus is communicating with the external apparatus and information about the optical head mounted to the mounting portion [0024; see the communication module 
Re claim 5: Su discloses the mounting portion comprises a connection terminal for connecting with the mounted optical head, and the controller receives the information from the mounted optical head through the connection terminal [0027; see the electrical connection portions of module 301 and module 302 which corresponds to a connection terminal through which the controller receives information]. As above, Su does not disclose identification information, but Tanaka is used to teach acquiring lens identification information (Abstract and claim 2, see the interchangeable lens and identifying it from another lens). It would have been obvious to the skilled artisan to modify Su, to receive the identification information as taught by Tanaka, in order to facilitate the operability of the electronic apparatus by identifying which optical head is being used.
Re claims 6, 7: Su discloses the optic comprises a lens section comprising a plurality of lenses for transmitting incident light [0023; see the lens 303 and optic lens behind the lens 303]; and a lens control section configured to adjust a focal length of the lens section [0029; see the focusing adjustment], but does not disclose wherein the controller controls the lens control section to adjust the focal length of the lens section in response to a control signal received from the external apparatus. However, Tanaka teaches control of a lens control section to adjust the focal length in response to a control signal (claim 10; wherein the focal length information is lens characteristic information that controls the lens control section). The adjusting of the focal length 
Re claim 9: Su discloses the controller controls the light source to adjust at least one of brightness and chromaticity of the generate light [0030; see the intensity or brightness that is adjusted].

Response to Arguments
Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive. Applicant amends independent claims to recite additional features such as a second mounting portion. These features are met by the Su reference as set forth in the rejection above. 
Applicant in particular argues that Su does not disclose where a light source is disposed among the portable devices and also does not disclose the light source being controlled by a control signal from the portable device. Respectfully, the Examiner disagrees and maintains that the combination of Su and Tanaka meet this limitation for generally the same reasoning given in the prior Office action. First, Su discloses that illumination light is projected from the optical window 303 [0023] and that the light source in one configuration are diodes 405, 406 located on the device 404 [0029]. 
The previous 112b rejections are withdrawn due to amendments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793